Allowable Subject Matter
Claims 1-3, 6-10, 13-15 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 21, the closest prior art is to Ahmad.  Ahmad discloses a method for producing rounded salt particles from angular salt particles (pg. 1, lines 20-24 of Ahmad, angular particles of potassium chloride subjected to attrition milling to reduce angularity), the method comprising combining the angular salt particles with a quantity of finishing media in a receptacle (pg. 1, lines 32-43 of Ahmad, surface of particle eroded by abrasion with surfaces of other particles in a mill), and moving or agitating the angular salt particles and the finishing media (pg. 1, lines 32-43 of Ahmad, surface of particle eroded by abrasion with surfaces of other particles in a mill which necessarily includes a receptacle; mill can be vibrating mill, rotating pan or tube or ball mill all of which use involve moving or agitating the material being milled and the finishing media).  Ahmad, however, does not teach or reasonably suggest moving or agitating the angular salt particles and the finishing media at a frequency of about 2 Hz to about 4 Hz for about 6 hours to about 12 days as recited in claims 1 and 21.  Moreover, Ahmad discloses “erosion periods” (i.e., milling times) of from 5 – 15 minutes in a rotating pan mill or from 2-4 minutes in a vibration mill operating at 20-60 cycles per second (1:68-75 of Ahmad).  Ahmad therefore fails to teach or reasonably suggest the milling times and frequencies recited in claims 1 and 21.  The other references of record do not remedy the above-noted deficiencies of Ahmad.  
The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 1 and 21.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claims 1 and 21 without impermissible hindsight.  For the foregoing reasons, the invention of claims 1 and 21 is deemed non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746